

AGREEMENT, WAIVER AND GENERAL RELEASE




YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.
PLEASE READ CAREFULLY.   YOU ARE GIVING UP LEGAL CLAIMS THAT YOU MIGHT HAVE
AGAINST YOUR EMPLOYER BY SIGNING THIS AGREEMENT.






To:
Robert W. Dineen





Re:        Agreement, Waiver and General Release




This Agreement, Waiver and General Release (“Agreement, Waiver and General
Release” or “Waiver”) sets out the terms of your separation from Lincoln
Financial Group (the “Company”).  Under the Waiver, the Company (which for
purposes of this Waiver is defined as Lincoln National Corporation, its
affiliates and subsidiaries, and each of their directors, officers,
representatives, agents, attorneys, employees, successors, and assigns and any
other person acting through, by, under or in concert with any of them) will
provide you with the payments and other benefits as outlined in paragraph 2.b
below in exchange for your agreement to waive and release any legal claims you
have against the Company and for your other promises as set forth in this
Waiver.


Terms


1. You are retiring from the Company and your employment is being terminated
other than for cause effective May 1, 2013 (“Retirement Date”).   The terms of
your voluntary phased retirement from the Company are set forth in the Phased
Retirement Agreement signed by you and the Company on or about October 26, 2012
(the “Phased Retirement Agreement”), the terms of which are incorporated herein
by reference.


2. This Waiver terminates your employment relationship with the Company and any
claims you might have against the Company arising from that relationship.  In
return for your release of claims, the Company agrees to provide you with
payments and benefits to which you otherwise would not be
entitled.  Accordingly, you and the Company (the “parties”) agree as follows:


a.  
Whether you sign this Waiver or not the following will apply:



§  
The Company will pay you the compensation that you have earned through your
Retirement Date.  Your annual base salary will continue to be paid bi-weekly,
less applicable taxes and withholdings, based on an annual salary of $439,000;



§  
You will receive within thirty (30) days after your Retirement Date payment for
any unused Managed Time/Paid Time Off (“PTO”) benefits that are accrued up to
your Retirement Date and available pursuant to Company policy as of your
Retirement Date, such payments to be calculated based upon your final base rate
of pay (currently 296 hours equaling $62,473);

 
 
 
 

--------------------------------------------------------------------------------

 

 
§  
You will receive any vested retirement benefits (defined benefit and defined
contribution, qualified and non-qualified), and/or deferred compensation
benefits in accordance with the terms and conditions of the plan documents,
program documents and/or administrative guidelines governing those benefits, as
they may be amended or terminated from time to time.  This Waiver does not
release any claims for vested benefits under any of the Company’s retirement or
deferred compensation plans or other programs that you may have, in accordance
with the terms and conditions of such plans or programs;



§  
You will continue to be eligible to participate in the Company’s 401(k) Savings
Plan up to your Retirement Date;



§  
You will continue to be eligible to participate in the Company’s DC SERP up to
your Retirement Date;



§  
Following your Retirement Date, you can elect the period of continued health
benefits coverage to which you are entitled under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”);



§  
Subject to your right to elect to continue to participate in the Company’s group
medical benefit plan at your expense pursuant to COBRA, your benefits, including
but not limited to health and welfare benefits (medical, dental, vision),
flexible spending accounts, long term disability benefits, short term disability
benefits and accrual of PTO will cease as of your Retirement Date.  If you wish
to convert to an individual life insurance policy, verify your current coverage
by either checking your benefits record in CHRIS or contacting the CHRIS Call
Center (Tel. 866-922-6543, Fax: 336-691-3750, email: CHRISCallCenter@lfg.com,
Mon.-Fri. 9:00am - 6:00pm ET).  Once you have this information, contact Group
Protection at 800-680-4652 for a quote; and



§  
Your equity awards (such as Restricted Stock Awards, Restricted Stock Unit
Awards, Stock Option Awards, Stock Appreciation Rights, LTIPs or other incentive
awards or bonuses, etc.) will vest and be distributed or exercisable in
accordance with the terms of applicable plan documents, as they may be amended
from time to time, together with any award agreements that you may have received
thereunder.



b. In exchange for your release of claims and your other promises as set forth
in this Waiver, the Company agrees to provide you:


§  
Twenty-Four (24) weeks of transition pay paid bi-weekly, less taxes and
withholdings, based on your final base rate of pay, paid commencing on a date no
sooner than six (6) months and one (1) day after your Retirement Date, but no
later than seven (7) months after your Retirement Date.  If you become employed
by the Company as a regular (other than temporary) employee, if you violate the
terms of this Waiver, or if you violate any of the competitive,
non-solicitation, non-recruitment, confidentiality or other restrictions in this
Waiver, any remaining transition pay payments will immediately and permanently
cease without further recourse by you;



§  
A one-time cash lump-sum payment of $10,000, less necessary taxes and
withholdings, paid on a date no sooner than six (6) months and one (1) day after
your Retirement Date, but no later than seven (7) months after your Retirement
Date;



§  
Outplacement services and career transition assistance (valued at full use at
$30,000), which services may commence immediately and must commence no later
than three (3) months after your Retirement Date, provided that all such
services are utilized within one (1) year following your Retirement Date;

 
 
 
 

--------------------------------------------------------------------------------

 

 
§  
You will be eligible to participate in the 2012 Annual Incentive Program (“2012
AIP”).  Your 2012 annual incentive target will continue to be 261% of your base
salary, or (for illustration purposes only) $1,146,000, at target. Based on the
Company's defined performance measures established in the first ninety (90) days
of the plan year, and subject to the approval of the annual AIP payout by the
Compensation Committee of the Board of Directors.  Your funded bonus could be
between 0% and 200% of this target.  The 2012 performance year bonus is payable
in March, 2013.  In all respects, your 2012 AIP payout is subject to the 2012
AIP Program Document.  If you have made a valid election under the Lincoln
National Corporation Deferred Compensation & Supplemental/Excess Retirement Plan
(“DC SERP”) to defer a portion of your 2012 AIP payout, your deferral election
will be honored and such portion of any 2012 AIP payout will be deferred and
matched under the Nonqualified Deferred Compensation Plan at the same time and
manner as for other DC SERP participants;



§  
You will be eligible to participate in the 2013 Annual Incentive Program (“2013
AIP”), pro-rated to your actual service as an employee in 2013:  Your 2013
annual incentive target and performance measures will be established by the
Compensation Committee of the Board of Directors.  Your funded bonus could be
between 0% and 200% of target.  The 2013 performance year bonus is payable in
March, 2014.  In all respects, any 2013 AIP payout you may receive is subject to
the approval of the Compensation Committee and the 2013 AIP Program
Document.  In the event you resign prior to January 1, 2013, you will not be
entitled to receive this bonus;



§  
Up until your Retirement Date, you will continue to receive service credit
toward your existing equity and equity-based awards, which will vest and be
distributed or exercisable in accordance with the terms of the Lincoln National
Corporation Incentive Compensation Plan and the applicable program documents,
together with any award agreements that you may have received, as they may be
amended from time to time;



§  
In lieu of your 2013 Long Term Incentive Plan award, you will receive a lump-sum
payment of $84,500, less taxes and withholdings, paid on a date no sooner than
six (6) months and one (1) day after your Retirement Date, but no later than
seven (7) months after your Retirement Date. In the event you resign your
employment prior to May 1, 2013, this payment will be pro-rated to reflect your
actual service as an employee in the 2013 calendar year.  If you resign as an
employee prior to January 1, 2013, you will not receive this payment.



§  
Financial Planning/Tax Preparation Services for the 2012 and 2013 tax years: You
are eligible for financial planning and tax preparation services reimbursement
benefits for the 2012 and 2013 tax years.  The program provides a $2,700
reimbursement for tax preparation. In addition, the Company will reimburse you
if you comply with the terms of the program) for financial planning, the first
$1,800 expenditure at 100% and reimburse additional expenditures up to $4,200 at
a rate of 50%;



§  
Health and Welfare Benefits: You will be eligible to continue to participate in
the Company’s comprehensive health & welfare benefits program on the same terms
and conditions as similarly-situated employees of the Company, including the
voluntary SMC annual medical examination.  You will be eligible to participate
in the Company’s Retiree Medical Plan provided you terminate employment after
December 9, 2012; and



§  
Up to your Retirement Date, You will continue to be eligible to participate as
an SMC member in the Company’s Executives’ Severance Benefit Plan, which
provides benefits after a loss of employment following a change of control of
the Company.



§  
All amounts payable to you under this Waiver are subject to applicable tax
withholdings.  In addition, you are solely responsible for all taxes that may
result from your receipt of the amounts payable and benefits to be provided to
you under this Waiver, and the Company

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
  
 neither makes nor has made any representation, warranty or guarantee of any
federal, state or local tax consequences to you of your receipt of any payment
or benefit hereunder, including, but not limited to, under section 409A of the
of the Internal Revenue Code of 1986, as amended.

 
3. You agree to the following:


a.  
You irrevocably and unconditionally release and discharge the Company, its
predecessors, successors and assigns, as well as past and present officers,
directors, attorneys and employees, from any and all claims, liabilities or
promises outside of this Waiver, known or unknown, including but not limited to
those arising out of or relating to your employment and separation from
employment with the Company.  You waive these claims on behalf of yourself and
on behalf of your heirs, assigns and anyone making a claim through you.  The
claims waived and discharged include, but are not limited to:



§  
claims under the Employee Retirement Income Security Act of 1974 (“ERISA”)
(except for any vested benefits under any tax qualified benefit plan);



§  
claims under the Worker Adjustment and Retraining Notification Act;



§  
employment discrimination and retaliation claims, including claims under Title
VII of the Civil Rights Act of 1964, Sections 1981 through 1988 of Title 42 of
the United States Code, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967 (“ADEA”) and Older Workers Benefit
Protection Act (as long as those claims arose up to and including the date you
signed this Waiver), the Family and Medical Leave Act and the Equal Pay Act;



§  
claims for any disputed wages, including claims for any back wages or overtime;



§  
claims under any other federal, state or local law, rule, regulation or
ordinance;



§  
claims based on any public policy, contract (including breach of contract), tort
(including wrongful discharge, invasion of privacy, defamation, fraud,
interference with contractual relations and infliction of emotional distress) or
common law; provided, however, that you are not waiving any claims arising under
this Waiver, the Consulting Agreement, or the Phased Retirement Agreement; or



§  
any basis for recovering costs, fees or other expenses, including attorney’s
fees incurred in these matters.



(Collectively, the “Claims”).


b.  
You agree that you will not file any claim or lawsuit against the Company, its
predecessors, successors and assigns, as well as past and present officers,
directors and employees for any Claim waived.  You represent and warrant that
you have not filed any such Claim to date or, to the extent that you have filed
such a claim, you will either withdraw that claim with prejudice and agree not
to pursue it further, or you will waive any right to recover any money damages
or other monetary relief in any claim or suit brought by or through any federal,
state or local agency, consistent with the last sentence of this paragraph.  You
represent that you have not filed any complaints or claims against the Company
with any state or federal court, that you will not do so at any time hereafter
for claims covered by this Waiver, and that if any such court assumes
jurisdiction of any complaint or claim against the Company, you will immediately
request the court to dismiss the matter and take all such additional steps
necessary to facilitate such dismissal with prejudice.  You also promise not to
sue, or join with others in suing, the Company on any of the released
Claims.  By signing this Waiver, you waive your right to recover any damages or
other relief in any claims or lawsuits brought by or through the Equal
Employment Opportunity Commission or any other state or local Fair

 
 
 
 

--------------------------------------------------------------------------------

 
 
  
Employment Practices Agency on your behalf under any federal, state or municipal
discrimination law, except where prohibited by law.  You agree to release and
discharge the Company not only from any and all claims which you could make on
your own behalf, or which you have made on your behalf, but also specifically
waive any right to become, and you promise not to become, a member of any class
in any proceeding or case in which a claim or claims against the Company may
arise, in whole or in part, from any event which occurred as of the date you
signed this Waiver, except where prohibited by law.  You acknowledge that this
Waiver does not prevent you from filing a charge of discrimination with any
federal, state or local agency or commission, although by signing this document
you waive any right to recover any money damages or other monetary relief in any
claim or suit brought by or through any federal, state or local agency.

 

 
c.  
You represent that you have: (1) received all leaves of absence and compensation
due to you as a result of the services you performed for the Company through the
date you execute this Waiver, and unless specifically provided for in this
Waiver, the Company does not owe you any wages, commissions, bonuses, sick pay,
disability leave pay, family leave pay, severance pay or any other compensation,
benefit, leave, payment or remuneration of any kind or nature; and (2) reported
to the Company any and all work-related injuries incurred by you during your
employment with the Company.



4. You agree that you will not, directly or indirectly, disclose the terms of
this Waiver to anyone other than your spouse, outplacement consultant, attorney,
accountant or tax advisor, except to the extent disclosure is required for
accounting or tax reporting purposes or as otherwise required by law.


5. Within thirty (30) days after signing this Waiver, you will have returned all
Company property of any kind (including all copies thereof), including but not
limited to documents, keys, forms, correspondence, computers, phones, printers,
pagers, Blackberries, PDAs, computer programs, memos, discs, and the like.


6. Due to the knowledge and information you possess and gained as a result of
your employment with the Company, you hereby agree to make yourself available,
at reasonable times, to cooperate, consult, testify, etc. with respect to
current and future legal actions, including but not limited to litigation,
arbitrations, mediation, administrative and/or regulatory proceedings in which
the Company is a party.  the Company will pay you for the reasonable value of
your time and reasonable expenses incurred with respect to any action in which
you are not a plaintiff, claimant or counterclaimant, with the express
understanding that any such payment is not made for or as an inducement to the
substance of your testimony.  The Company’s only expectation with regard to any
testimony is that you testify truthfully.  The parties agree that the reasonable
value of your time will be based on your last base salary at the Company.


7. You agree that you will be subject to the Non-Disclosure Provision set forth
in Paragraph 14 of the Phased Retirement Agreement between the Company and you
(the “Phased Retirement Agreement, which is hereby incorporated in its entirety
into this Waiver by reference.


8. You agree that neither you nor any entity directly or indirectly controlled
by you will directly or indirectly participate in a “proscribed activity” as
defined under Paragraph 13 of the Phased Retirement Agreement, which is hereby
incorporated in its entirety into this Waiver by reference.


9. For a twenty-four (24) week period (168 days) following your termination of
employment from the Company, you agree that you will be subject to the
Non-Competition Provision set forth in Paragraph 15 of the Phased Retirement
Agreement, which is hereby incorporated in its entirety into this Waiver by
reference.


10. For a two (2) year period following your termination of employment from the
Company, you agree that you will be subject to the Non-Solicitation Provision
set forth in Paragraph 16 of the Phased Retirement Agreement, which is hereby
incorporated in its entirety into this Waiver by reference.
 
 
 
 

--------------------------------------------------------------------------------

 

 
11. Regardless of whether you sign this Waiver, and as a condition of receiving
the payments set forth in paragraph 2.b above, you must return to the Company,
retaining no copies, all Company property, whether in physical or electronic
form, including, but not limited to, documents and data (hard copy or
electronic), forms (hard copy or electronic), correspondence (hard copy or
electronic), access cards, computer programs (hard copy or electronic), memos
(hard copy or electronic), disks, computers, and external storage devices,
retaining no documents or data except for those related to your compensation
information.  To the extent that you have Company information on personal
electronic devices, you must search, identify, and permanently delete all such
Company information.
 
12. If you materially breach or violate any provision in this Waiver, the Phased
Retirement Agreement or the Consulting Agreement, the Company shall have the
right to cease any further payments or benefits called for under paragraph 2.b
of this Waiver; provided, however, that this Waiver and the release contained in
this Waiver shall otherwise remain in full force and effect and the
consideration supporting this Waiver shall be deemed adequate as long as you
will have received at least twelve (12) weeks of base salary pursuant to
paragraph 2.b of this Waiver.


13. You agree and acknowledge that the injury that would be suffered by the
Company as a result of breach of the provisions of paragraphs 7, 8, 10, or 11
would be irreparable and that an award of monetary damages to the Company for
such breach would be an inadequate remedy.  Consequently, the Company shall have
the right in addition to any other rights it may have, to obtain injunctive
relief from any court of competent jurisdiction to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Waiver and the Company shall not be obligated to post bond or the security in
seeking such relief. Without limiting the Company’s rights under this paragraph
or any other remedies of the Company, if you breach any provisions of paragraphs
7, 8, 10, or 11, and the Company obtains a permanent injunction or final
judgment that you have violated paragraphs 7, 8, 10, or 11, the Company shall
have the additional right to recover all reasonable attorneys’ fees and costs.


14. You acknowledge and agree to the following:


§  
You understand completely your right to review all aspects of this Waiver, the
Phased Retirement Agreement, and the Consulting Agreement with an attorney of
your choice at your own expense, and have had the opportunity to consult with an
attorney of your choice at your own expense;



§  
You have forty-five (45) days from the date you receive this document to
consider this Waiver, the Phased Retirement Agreement, and the Consulting
Agreement;



§  
You have seven (7) days after signing this Waiver to revoke it.  You can revoke
the Waiver at any time during the initial seven (7) day period immediately
following the date you sign this Waiver;



§  
You do not waive rights or claims under ADEA that might arise after the date
this waiver is executed;



§  
You acknowledge that in signing this document you are not relying on any
representations or statements made by any employee, agent, director, or
representative of the Company;



§  
This Agreement will not be effective, and none of the payments or other benefits
listed in paragraph 2.b. will be payable if you fail to sign or revoke your
acceptance (“Effective Date”);



§  
The payment of any consideration and/or monies is not an admission of liability
on the part of the Company, but to the contrary represents a negotiated
compromise and agreement.  This Waiver shall not in any way be interpreted to
render you a “prevailing party” for any purpose, including but not limited to,
an award of attorney’s fees under any statute or otherwise;



§  
You have carefully read and fully understand all the provisions of this Waiver,
the Phased Retirement Agreement, and the Consulting Agreement and that you are
freely, knowingly, 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
§  
and voluntarily entering into this Waiver, the Phased Retirement Agreement, and
the Consulting Agreement; and

 
§  
This Waiver, the Phased Retirement Agreement, and the Consulting Agreement are
written in a manner that is clear and understandable to you.



15. If you re-apply for employment with the Company, the Company, in its sole
and exclusive discretion, may either accept or refuse the application without
incurring any liability of any type whatsoever, based on this Waiver.  You agree
that any refusal or failure by the Company to employ or re-employ you shall not
be unlawful retaliation or discrimination against you.


16. This Waiver is binding on the parties and on their heirs, administrators,
representatives, executors, successors, and assigns.


17. In response to any requests for references on your behalf, the Company will
have no obligation to and will not provide any information beyond confirming the
dates of employment and last position held, unless by mutual agreement of the
parties.


18. This Waiver, the Phased Retirement Agreement, and the Consulting Agreement
are made and entered into in the Commonwealth of Pennsylvania and shall in all
respects be interpreted, enforced and governed under the internal laws (and not
the conflicts of laws rules) of said Commonwealth.  If any provision of the
Waiver, the Phased Retirement Agreement, and the Consulting Agreement or the
application of the Waiver, the Phased Retirement Agreement, and the Consulting
Agreement is construed to be overbroad, illegal or contrary to public policy,
then the court shall have the authority to narrow or amend the provision as
necessary to make it enforceable and the provision shall then be enforceable in
its narrowed or amended form.  Moreover, should any provision of the Waiver, the
Phased Retirement Agreement, and the Consulting Agreement be declared or
determined to be null, void, inoperative, illegal or invalid for any reason, the
validity of the remaining parts, terms or provisions shall not be affected, and
they shall retain their full force and effect, except that if the release
contained herein is determined to be unenforceable, void or invalid, the Company
shall have no further obligations to you hereunder.  As used in this Waiver, the
Phased Retirement Agreement, and the Consulting Agreement the singular or plural
number shall be deemed to include the other whenever the context so indicates or
requires.  The language of all parts of this Waiver, the Phased Retirement
Agreement, and the Consulting Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
parties.


19. This Waiver, the Phased Retirement Agreement, and the Consulting Agreement
set forth the entire agreement between the parties, and fully supersedes any and
all prior negotiations, agreements or understandings between the parties
pertaining to the subject matter of this Waiver, the Phased Retirement
Agreement, and the Consulting Agreement.  The Waiver, the Phased Retirement
Agreement, and the Consulting Agreement may not be modified or amended by the
parties except by a written agreement evidencing a clear intent by both parties
to modify and/or amend this Waiver, the Phased Retirement Agreement, and/or the
Consulting Agreement signed by both of the parties hereto.


(THIS SPACE INTENTIONALLY LEFT BLANK)
(SIGNATURES FOLLOW ON NEXT PAGE)







 
 

--------------------------------------------------------------------------------

 

IF YOU VOLUNTARILY ENTER INTO THIS AGREEMENT AND INTEND TO BE BOUND BY IT,
PLEASE SIGN IN THE SPACE INDICATED BELOW.






 
Dated: October 26, 2012



 
/s/ Robert W. Dineen

 
Robert W. Dineen













 
ACCEPTANCE OF THE COMPANY



 
The undersigned accepts the foregoing Waiver on behalf of the Company.





 
Dated: October 31, 2012

 
 
/s/ Lisa M. Buckingham

 

 
Authorized to execute the Waiver
on behalf of Lincoln National Corporation

 
 

  Witness: /s/ Robert J. Bohner

 
        






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------